DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 13-14 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2)  being anticipated by Thomas et al [US 4,670,091].
►	With respect to claim 1, Thomas et al (figs 1-14, cols 1-11) discloses the claimed method forming a via and a trench comprising:
	etching, by utilizing a first etching process (col 4 lines 4-46), a first metal layer (16, fig 1B) of a multi-layered device (fig 1B) to form a via (18, fig 1C), wherein the multi-layered device comprises the first metal layer and a second metal layer (14), wherein the first metal layer is formed directly on top of the second metal layer, wherein the second metal layer acts as an etch stop for the first etching process, wherein the first etching process does not affect the second metal layer; and 
	etching, by utilizing a second etching process (col 4 lines 47-64), the second metal layer of the multi-layered device to form a trench (trench defined between interconnect pattern 20, fig 
►	With respect to claim 2, Thomas et al (col 4 lines 28-46) discloses wherein the material of the first metal layer is selected from a group comprised of Co, Ti, Ta, or W.
►	With respect to claims 13 and 14, Thomas et al discloses after performing the second etching process forming a dielectric layer (22, fig 1E) on the exposed surface of the first metal layer and the second metal layer; planarizing top surface of the dielectric to expose the via formed in the first metal layer (fig 1F).
Claims 1-2, 13-15 and 17 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2)  being anticipated by Cabral Jr et al [US 2014/0127906]
►	With respect to claim 1, Cabral Jr et al (figs 2A-3B, text [0001]-[0028]) discloses the claimed method forming a via and a trench comprising:
	etching, by utilizing a first etching process (fig 2C-2D), a first metal layer (210) of a multi-layered device (fig 2C) to form a via (210, fig 2D), wherein the multi-layered device comprises the first metal layer and a second metal layer (208), wherein the first metal layer is formed directly on top of the second metal layer, wherein the second metal layer acts as an etch stop for the first etching process, wherein the first etching process does not affect the second metal layer; and 
	etching, by utilizing a second etching process (figs 2D-2E), the second metal layer of the multi-layered device to form a trench (trench on side of Cu pattern 208, fig 2E), wherein first metal layer is not affected by the second etching process, wherein the first etching process and the second etching process are two different etching process.
►	With respect to claim 2, Carpral Jr et al (fig 2C) discloses wherein the material of the first metal layer is selected from a group comprised of Co, Ti, Ta, or W.
	With respect to claims 13 and 14, Carpral Jr et al discloses after performing the second etching process forming a dielectric layer (224/226, fig 2I) on the exposed surface of the first metal layer and the second metal layer; planarizing top surface of the dielectric to expose the via formed in the first metal layer (fig 2I).
►	With respect to claim 15, Capral Jr. et al (text [0013]) discloses second metal layer is formed directly on top of an intermediate layer (206) comprised of TaN.
►	With respect to claim 17, Carpral Jr et al (fig 2A) discloses the intermediate layer is formed directly on a block layer (SiO2 204), wherein the block layer is comprised of a material the prevents the diffusion or migration of materials into the second metal layer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cabral Jr et al [US 2014/0127906] in view of Jiang et al [US 2021/0125864].
►	With respect to claim 4, Ru is a known material for metal layer in multilayer device.  Selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.  See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known 
►	With respect to claims 3, 5, 6 and 18,  the claimed ranges of thickness would have been obvious to an ordinary artisan practicing the invention because, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, it appears that these changes produce no functional differences and therefore would have been obvious.  See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al [US 4,670,091]. in view of Jiang et al [US 2021/0125864].
►	With respect to claim 4, Ru is a known material for metal layer in multilayer device.   Selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.  See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).  See Jiang et al as an evidence that show using Ru as the second metal layer (108) in multilayer device.
►	With respect to claims 3 and 5,  the claimed ranges of thickness would have been obvious to an ordinary artisan practicing the invention because, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, it appears that these changes produce no functional differences and therefore would have been obvious.  See In re
See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Allowable Subject Matter
Claims 6-12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANHHA S PHAM whose telephone number is (571)272-1696. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANHHA S PHAM/Primary Examiner, Art Unit 2819